            Case 1:19-cv-00128-SPW Document 107 Filed 02/05/21 Page 1 of 12



                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF MONTANA
                                   BILLINGS DIVISION




     NEIGHBORS AGAINST BISON
     SLAUGHTER,etal.,                                  CV 19-128-BLG-SPW


                           Plaintiffs,
                                                        ORDER RE DEFENDANTS'
     vs.                                                MOTION FOR VOLUNTARY
                                                        REMAND OR STAY OF
     THE NATIONAL PARK SERVICE,et                       PROCEEDINGS
     al.

                           Defendants.


           Before the Court is the Defendants' motion for voluntary remand or stay of

proceedings, filed June 30, 2020.(Doc. 84). Plaintiffs responded in opposition to

the motion on September 17, 2020.(Doc. 103). Defendants filed their reply on

October 1, 2020.(Doc. 105). Amici Tribes filed a brief in support of Defendants'

motion(Doc. 101)and Defendants filed a notice of supplemental authority on

January 7,2021 (Doc. 106). For the following reasons, the motion is granted.

I.         BACKGROUND


           The facts ofthis case were extensively laid out in the Court's prior order

denying Plaintiffs' motion for preliminary injunction.(Doc. 57). Only those facts

relevant to this order shall be repeated.
Case 1:19-cv-00128-SPW Document 107 Filed 02/05/21 Page 2 of 12
Case 1:19-cv-00128-SPW Document 107 Filed 02/05/21 Page 3 of 12
Case 1:19-cv-00128-SPW Document 107 Filed 02/05/21 Page 4 of 12
Case 1:19-cv-00128-SPW Document 107 Filed 02/05/21 Page 5 of 12
Case 1:19-cv-00128-SPW Document 107 Filed 02/05/21 Page 6 of 12
Case 1:19-cv-00128-SPW Document 107 Filed 02/05/21 Page 7 of 12
Case 1:19-cv-00128-SPW Document 107 Filed 02/05/21 Page 8 of 12
Case 1:19-cv-00128-SPW Document 107 Filed 02/05/21 Page 9 of 12
Case 1:19-cv-00128-SPW Document 107 Filed 02/05/21 Page 10 of 12
Case 1:19-cv-00128-SPW Document 107 Filed 02/05/21 Page 11 of 12
Case 1:19-cv-00128-SPW Document 107 Filed 02/05/21 Page 12 of 12
